DETAILED ACTION 
This Office Action follows a response filed on January 25, 2022.  Claims 1, 4, 9-10, and 15 have been amended; no claims have been cancelled or added.   
In view of amendments and remarks the rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Claims 1-13 and 15-21 are pending.

Claim Objections
Claim 10 is objected to because of the following informalities: in line 1 should be space between the words “comprising” and “producing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Costa’672 et al. (U.S. Patent Application Publication 2017/0240672 A1), Costa’566 et al. (U.S. Patent Application Publication 2017/0283566 A1), Case et al. (WO 95/16005 A1), Ittel et al. (U.S. Patent Application Publication 2003/0212226 A1), Tsuzuki et al. (EP 2003046104 A), and Weaver et al. (WO 
The disclosure of the above-mentioned references resided in § 4 of the Office Action dated October 26, 2021 is incorporated herein by reference.   
With regard to the limitations of amended claims 1, 9-10, 15, and 16, Costa’672 discloses the polymer composition has an MFR2 of 13 to 70 g/10 min (according to ISO 1133 at 1900C. and at a load of 2.16 kg) (paragraphs [0012] - [0013]), and the polymer of ethylene (a) has preferably a Melt Temperature of 700C. or more, preferably 750C. or more, more preferably 780C. or more, when measured according to ISO 3146 as described below under "Determination Methods". Preferably the upper limit of the Melt Temperature is 1000C. or below (paragraph [0088]), which clearly overlaps or anticipate newly claimed limitations.
With regard to the limitations of amended claims 1, 9-10, 15, and 16, Costa’566 discloses the polymer of ethylene (a) with a comonomer with silane group(s) containing units that are hydrolysable has an MFR2 of 0.1 to 50 g/10 min, suitably 0.5 to 30 g/10 min and most suitably 10 to 25 g/10 min (according to ISO 1133 at 1900C. and at a load of 2.16 kg)  (claim 3; paragraph [0036]), and a melting point of 850C (paragraph [0097]), which clearly anticipates newly claimed limitations, which clearly overlaps or anticipate newly claimed limitations.
. With regard to the limitations of amended claims 1, 9-10, 15, and 16, Case discloses that the melt index of the product is 14.2 g/ 10 min, which slightly (less that 10%) overlaps the claimed range (page 13). 


With regard to the limitations of amended claims 1, 9-10, 15, and 16, Ittel exemplifies a melting point of 100.80C (example 133, paragraph [0337]) and 84.80C (example 236, paragraph [0380]), which are within the claimed range, and the melt index of the polymer was 1.0 (example 236, paragraph [0380]), which is below the claimed range. the melt index of the polymer was 2.4 and 4.7 (table 49, examples 245 and 248), which are within the claimed range.
With regard to the limitations of amended claims 1, 9-10, 15, and 16, Weaver discloses that the polyolefin copolymers have a melt index preferable greater or equal to about 1 g/10 min and less that or equal to about 10 g/10 min, which are for 90% within the claimed range (paragraph [0028]), and melting point of less than about 950C, preferably less than about 900C, more preferably less than about 850C, even more preferably less than about 800C, and still more preferably less than about 750C, which are mostly within the claimed ranges (paragraph [0030]). 
Therefore, with regard to the limitation of amended claims 1, 9-10, 15, and 16, in the absence of showing the critically, it would have been obvious to adjust the melt flow rate and the melting temperature for the copolymer of ethylene within the claimed ranges at the time the invention was made with reasonable expectation of success.  
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
It is worth to mention that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 [R-5].
Therefore, it is the Examiner position that a prima facie case of obviousness exists because all of the above-mentioned prior arts discloses the ranges which are very close to instantly claimed ranges. 
It is worth to mention that according MPEP 2144.05 Obviousness of Ranges:
“Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
	
	Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides in that the prior arts of record fails to teach or suggest the following limitations of the newly amended independent claims 1, 9-10, and 15, wherein the copolymer of ethylene (a) has a melt flow rate, MFR2, of from 2.0 to 13 g/10 min, determined according to ISO 1133 at 1900C and a load of 2.16 kg and melting temperature of from 700C to 1100C, determined according to ASTM D3418. Therefore, there is no motivation in the prior art of the record to arrive at the interlayer of the claimed invention. (pages 9-11).
In response to applicant’s arguments, please, see paragraph 6 of current Office Action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764